internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-116601-99 date date distributing distributing controlled controlled acquiring sub date b c individual c individual d date e date f business i state k plr-116601-99 business l this letter replies to a request dated date submitted on your behalf by your authorized representative that we supplement our letter_ruling dated date plr-121282-97 the prior ruling regarding certain federal_income_tax consequences of a series of transactions which included the distribution by distributing of all of the outstanding_stock of controlled to distributing the internal spin followed by the distribution by distributing to its shareholders pro_rata of all of the outstanding_stock of controlled the external spin the prior ruling held inter alia that both the internal spin and the external spin were tax-free under sec_368 and sec_355 of the internal_revenue_code the legend summary of facts proposed transactions representations and caveats appearing in the prior ruling are incorporated herein by reference additional information was submitted in a letter dated date the information submitted for consideration is summarized below distributing a state k corporation is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return on a calendar_year basis using an accrual_method of accounting distributing has one class of common_stock issued and outstanding distributing 2's common_stock is widely held and publicly traded on the new york stock exchange distributing is involved directly and through its subsidiaries in a number of diverse businesses prior to the transactions which were the subject of the prior ruling distributing was a wholly owned subsidiary of distributing which directly and through its subsidiaries was engaged in business i prior to distributing had also conducted business l however the significant growth of business l and the need from a marketing viewpoint to distinguish that business from distributing 1's business i led to the formation in of controlled and the transfer of the business l to it it was determined that controlled must build brand recognition for its business l if that business was to be expanded that required that controlled be separated from distributing because the brand recognition of distributing in business i hindered the development and recognition of the otherwise independent brand from controlled 1's business l to achieve that corporate business_purpose all of the stock of controlled was distributed by distributing to its then parent distributing on date b that distribution is referred to in the prior ruling as the internal spin plr-116601-99 the second distribution to distributing 2’s shareholders referred to in the prior ruling as the external spin consisted of substantially_all of the stock of a newly- organized corporation controlled which had been formed to hold all of the stock of distributing the corporate business_purpose for the external spin was to make distributing a separate public company in order to provide equity ownership to all of its employees to implement that corporate business_purpose immediately following the contribution of all of the common_stock of distributing to controlled distributing distributed all of the outstanding_stock of controlled to its shareholders the distributing shareholder group pro_rata the external spin was made on date e acquiring is a state k corporation and through its principal subsidiaries is engaged in business i acquiring has outstanding only common_stock which common_stock is regularly_traded on the new york stock exchange acquiring has no outstanding options warrants convertible obligations or other similar interests with respect to its common_stock other than compensatory stock_options granted to its employees which contain terms and conditions which are customary in compensatory employee stock_options it is proposed that controlled merge with and into acquiring in a transaction intended to qualify under sec_368 of the code in the merger the shareholders of controlled including the distributing shareholder group will receive a combination of cash and shares of acquiring common_stock pursuant to sec_3_1 of the merger agreement dated date f the stockholders of controlled will receive in the merger a number of shares of the common_stock of acquiring such that immediately following the consummation of the merger the distributing shareholder group will own at least c percent more than percent of the outstanding common_stock of acquiring moreover as of the date of this request for private_letter_ruling none of acquiring any corporation whose ownership of controlled common_stock would be attributed by reason of sec_318 to acquiring or any person acting on its behalf has acquired any controlled common_stock last the merger agreement provides that any controlled common_stock owned by acquiring or any subsidiary at the time of the merger will not be taken into account in determining that the distributing shareholder group will receive in the merger acquiring common_stock representing at least c percent more than percent of acquiring’s common_stock outstanding immediately after the merger the only individuals who beneficially owned percent or more of the common_stock of distributing for the 2-year period beginning two years before the external spin are individual c and individual d and their percentage of the outstanding_stock of distributing during that 2-year period remained the same moreover the only individuals who beneficially owned percent or more of the common_stock of controlled for the 2-year period ending two years after the external spin are individual c and individual d neither of whom has disposed of any of their controlled common_stock the remaining common_stock of controlled distributed in the external plr-116601-99 spin since the distribution has been owned by the public ie other persons and institutions none of which beneficially owed percent or more of controlled 2’s common_stock thus using the principles and terminology under sec_382 all of the common_stock of controlled distributed in the external spin was distributed to two individual 5-percent shareholders ie individual c and individual d and one public_group the merger agreement includes provisions so that the group including individual c and individual d and this public_group immediately after the merger will continue to own c percent more than percent of the outstanding_stock of acquiring based solely on the information set forth above we hold as follows the proposed merger of controlled with and into acquiring with acquiring surviving if implemented in accordance with the merger agreement will not have an adverse effect upon the rulings contained in the prior ruling and the internal_revenue_service reaffirms the rulings set forth in the prior ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no ruling was requested and no opinion is expressed as to whether the proposed merger of controlled with and into acquiring will qualify as a reorganization within the meaning of sec_368 of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours assistant chief_counsel corporate by victor penico chief branch
